ACCEPTED
                                                                                                     05-14-00556-CR
                                                                                           FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                               2/23/2015 12:06:29 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK

                                           05-14-00556-CR

 JASON ALLEN SKINNER                              §     IN THE FIFTH        FILED IN
                                                                     5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
 vs.                                              §     COURT OF APPEALS
                                                                     2/23/2015 12:06:29 PM
                                                                            LISA MATZ
                                                                              Clerk
 STATE OF TEXAS                                   §     DALLAS COUNTY, TEXAS




                 FIRST MOTION FOR AN EXTENSION OF TIME TO FILE

                                     APPELLANT’S BRIEF



         Now comes JASON SKINNER, by his attorney, Valencia Bush, and respectfully requests

an extension of time to file Appellant’s brief pursuant to Tex. Rule App. Proc Rule 10.5(b) of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

                                                 I.

         These cases are on appeal from Criminal District Court No. 194th of Dallas County,

Texas.

                                                 II.

         The cases below are styled the State of Texas vs. Jason Allen Skinner and numbered F12-

00955.

                                                 III.

         Appellant was convicted of the offenses of Aggravated Sexual Assault of a Child/14.

                                                 IV.

         Appellant was assessed a sentence of 12 years in prison in this cause.



                                                 V.
       Notice of appeal was given on May 1, 2014.



                                                VI.

       The record has been filed and Appellate brief is currently due. For the reasons set forth

below, Appellant requests that Court accept for filing said brief accompanying this motion.

   1) Counsel is currently working a large case load and is preparing findings of facts as writ

master for the following writ: In Re Curtis Charles Brown. Appellate counsel request that the

court grant an extension of time for 60 days until April 23, 2015.

   2) The Appellant does not seek this extension of time for purposes of delay.

   WHEREFORE, Pursuant to Tex .R. App Proc.10.5 (b), counsel for appellant respectfully

Request an Extension until April 23, 2015 or said receipt date of said brief.



                                                             Respectfully submitted




                                                             Counsel for Appellant

                                CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing motion was served upon the

5th Court of Appeals Dallas Texas , the District Attorney of Dallas County Texas, and Appellant

by first class mail on February 23. 2015.




                                                      .
                                                                ATTORNEY FOR DEFENDANT